Citation Nr: 1221375	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1960.  He additionally had service as an Army Reservist and as an Air Force Reservist until December 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2008.  A transcript of that hearing is of record.

In September 2008, the Board remanded the Veteran's claim on appeal, together with a claim of entitlement to service connection for left ear hearing loss, to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development.  His hearing loss claim was subsequently granted in a September 2010 rating decision.  In December 2010 the Board again remanded the Veteran's claim on appeal to the RO via the AMC for further development.  

The September 2008 remand of this claim focused on obtaining records to verify the Veteran's specific dates of reserve service, obtaining his recent VA treatment records, and providing him with a VA orthopedic examination.  The RO/AMC obtained copies of the Veteran's service records pertaining to dates that he served on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), obtained copies of his VA treatment records dated through May 2010, and he was afforded a VA orthopedic examination in March 2010.  

In the December 2010 remand, the Board directed the RO/AMC to again obtain recent copies of the Veteran's VA treatment records and to obtain copies of his private treatment records from a Dr. Ora.  On remand, the RO/AMC obtained his VA treatment records dated through November 2010, and a January 2011 letter from the AMC requested that the Veteran return an authorization form in order to obtain records from Dr. Ora.  The Veteran did not return the authorization form.  

Accordingly, based on a review of the record, the Board finds that the RO/AMC substantially complied with the September 2008 and December 2010 remand directives and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues of entitlement to service connection for right ear hearing loss and tinnitus, and entitlement to an increased disability rating for left ear hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2012 Written Brief Presentation and February 2012 informal claim.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current right ankle disability was incurred as a result of an injury sustained during a period of reserve training. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a right ankle disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, is necessary.

The Veteran contends that he has a right ankle disability which he incurred as a result of an injury sustained during a period of reserve training in August 1988.  He specifically contends that he fell off a fuel truck and injured his right ankle and that his current arthritis developed as a result of that injury.  

	A.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

With respect to reserve training, applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for a disability resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 101 (22), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may be granted for certain chronic diseases, including arthritis, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Here, there is no evidence to show that the Veteran's right ankle arthritis was manifest to a compensable degree within the year period following his separation from service, therefore service connection on a presumptive basis is no warranted in this case.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	B.  Analysis

With respect to the first required element to establish service connection, current disability, the Veteran was afforded a VA joints examination in March 2011.  X-rays taken of his right ankle revealed mild degenerative joint disease (DJD) of the right ankle.  A calcification along the lateral tibial border in the regions of the distal interosseous ligament was also noted, as were arterial sclerotic vascular calcifications.  Based on these x-rays findings, the examiner diagnosed the Veteran with mild DJD of the right ankle.  Accordingly, the Board finds that this diagnosis satisfies the first required element to establish service connection.  See Davidson, supra.

With respect to the second required element to establish service-connection, in-service disease or injury, service treatment records (STRs) associated with the claims file reveal that the Veteran sought emergency treatment at the U.S. Air Force Hospital on Barksdale Air Force Base on August 20, 1988, with a complaint of right ankle pain due to a traumatic injury sustained that morning.  He was referred for a physical examination of the right ankle.  An additional treatment report from Barksdale Air Force Base, dated the same day, reveals that the Veteran had injured his right ankle when stepping off of a truck while he was checking it.  The report indicates that his ankle started swelling, was noted to be very sore and tender, and that he had a decreased range of motion in that ankle.  He was unable to walk on the ankle at that time.  The plan was to treat the ankle with an ice pack, elevation, and an ice wrap.  Additionally, the Veteran placed on a physical profile until September 10, 1988.  X-rays taken the following day at Wells-Knighton Medical Center in Shreveport, Louisiana, revealed an irregularity of the cortex of the lateral portion of the distal tibia, compatible with previous trauma.  In a December 1988 report of medical history, in preparation for a periodic physical examination, the Veteran noted that he suffered from painful or swollen joints.  He did not clearly indicate which joints were affected, thought the examiner noted a complaint of bursitis in the Veteran's left elbow.  

While the Veteran testified at his July 2008 hearing that his injury took place during ACDUTRA, there is no additional evidence of record that clearly indicate whether the Veteran was serving on ACDUTRA or INACDUTRA at the time of his right ankle injury.  In this regard, multiple attempts have been made to secure personnel records to verify the Veteran's specific dates served in ACDUTRA and INACDUTRA during the time in question but have not yielded the requested information.  Efforts have included contacting the National Personnel Records Center (NPRC), the Louisiana Adjutant General's Office, the Air Force Personnel Center, and the Veteran's Air Force Reserve unit.  A request for the Veteran's pay statements was forwarded to the NPRC apparently after the Defense Finance and Accounting Services (DFAS) indicated that the NPRC should be contacted for such records.  It appears that NPRC then forwarded the request back to DFAS and indicated that DFAS should be contacted directly for future inquiries.  Apparently, no further response was received with regard to the Veteran's pay statements, however, a copy of all available personnel records was provided.  

While the specific dates of reserve training during the period of time in question have not been verified, the claims file does contain a list of retirement points showing that the Veteran accrued 48 inactive duty (IDT) retirement points and 40 active duty (AD) retirement points during the one period from July 7, 1988 to July 6, 1988.  This would suggest that he attended 12 weekend drills consisting of INACDUTRA (earning four points per weekend) and 40 days of annual training or other ACDUTRA (earning one retirement point per day).  

In its duty as finder of fact, the Board has considered the Veteran's lay contention regarding his injury taking place during ACDUTRA and finds that his statements are consistent with the evidence of record and are credible.  It is certainly within the realm of his personal knowledge whether or not he sustained an injury to his ankle while completing ACDUTRA, and his contentions are credibly supported by evidence of record showing that he received treatment for an ankle injury at Barksdale Air Force Base.  See Caluza, 7 Vet. App. at 510-511.  In any event, his STRs would tend to prove that the Veteran suffered a right ankle injury during reserve training and, as such, the ultimate determination of whether the injury took place during ACDUTRA or INACDUTRA has no bearing on the final outcome of this appeal.  Accordingly, the Board will afford the Veteran the full benefit of the doubt and find that the Veteran incurred an in-service right ankle injury, satisfying the second required element for service connection.  See Davidson, supra.

With respect to the final element required to establish service connection, causal relationship, the Veteran's post-service treatment records reveal that he sought VA treatment for right ankle swelling in April 2003.  The primary care report indicated that the Veteran was known to have gout and he was subsequently assessed with having gouty arthritis.  Notably, the treatment report does not reveal any testing to establish a gout diagnosis.  In April 2004 and February 2009 primary care reports, the Veteran was again noted to have gouty arthritis.  Again, however, no evidence of laboratory work or other testing to confirm this diagnosis is found in these reports

At the aforementioned March 2010 VA examination, the VA examiner, after diagnosing the Veteran's mild DJD of the right ankle, opined that the current right ankle disability was not secondary to the ankle sprain that he incurred during his reserve duty.  The examiner rationalized this opinion by concluding that there was no fracture of the right ankle during the Veteran's reserve duty and by noting that the Veteran had a history of gout.  

In the March 2012 Written Brief Presentation, the Veteran's representative contended that because the Veteran suffered a severe ankle sprain during his service, there was a possibility that he could have developed arthritis, even in the absence of an ankle fracture.  The representative cited to information on the website of the University Foot and Ankle Institute to support the contention that a severe ankle sprain can also lead to the development of arthritis.  The representative additionally cited to a website, WebMD.com, to illustrate that while the Veteran had a history of gouty arthritis, gout is not a disability that is diagnosed by x-ray.  The representative further contended that there was no evidence to show that the Veteran had gout in his right ankle at the time of his VA examination.  

On this record, in April 2012, the Board requested a medical expert opinion from a health care professional in VA's Veterans Health Administration (VHA) as to whether it was at least as likely as not that the Veteran's current right ankle disability was incurred as a result of his military service, or specifically, as a result of his August 1988 injury incurred during reserve duty.  See 38 C.F.R. § 20.901(a) (2011) (the Board may obtain a medical opinion from an appropriate health care professional in the VHA of VA on medical questions involved in the consideration of an appeal when, in its judgment, such medical expertise is needed for equitable disposition of an appeal).  

In May 2012, a VHA orthopedic surgeon reviewed the Veteran's claims file and, based on the evidence of record, provided the opinion that it was more likely than not that the Veteran's current DJD of the right ankle was caused by the severe ankle sprain incurred during his reserve duty in August 1988.  He rationalized his opinion by noting that the Veteran was 53 years old at the time of his injury, and by concluding that a severe ankle sprain can lead to the development of arthritis in the ankle.  In that sense, he reported that he agreed with the information from the University of Foot and Ankle Institute provided by the Veteran's representative.  He additionally referenced the works of Dr. Reginald Cooper, Chief of Orthopedics at the University of Iowa, who has written articles about the correlation between severe ankle sprains causing ankle joint arthritis.  The orthopedist additionally indicated that he personally had developed ankle arthritis due to ankle sprains, and not as a result of a fracture.  

The VHA orthopedist additionally noted that based on a review of the record, he could not confirm that the Veteran had gouty arthritis.  He maintained that there were no references to laboratory studies showing an elevated uric acid blood test and no references to the Veteran being treated with Colchicine, Indocin and Allopurinol, which are the "gold standard" for treatment of gout.  He further noted that gout most commonly affects either the great toe or knee, and less often affects the ankle and other joints.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Here, the Board finds that the March 2010 VA examiner's opinion appears to be based on inaccurate medical research.  The examiner seemingly concluded that the Veteran could not have developed DJD of the right ankle absent a prior ankle fracture.  Further, where the examiner relied on a noted history of gouty arthritis in the Veteran's record, without confirming a diagnosis or noting the affected joints, the examiner's opinion is not supported by clinical data.  Accordingly, the Board affords minimal probative value to the examiner's opinion.

In contrast, the May 2012 opinion of the VHA orthopedist was based on a fully informed factual premise, was fully articulated, and was supported by a clearly reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. 295.  Moreover, the opinion cited to current medical research and provided a clear analysis of the Veteran's treatment history.  Accordingly, the Board finds that the May 2012 VHA orthopedist's opinion satisfies the required nexus between the Veteran's in-service injury and his current DJD of the right ankle.  See Davidson, supra.

Based on the foregoing, the Board finds that the evidence of record supports the Veteran's claim of entitlement to service connection for a right ankle disability.  The foregoing evidence establishes that the Veteran has a current right ankle disability, that he sustaining an injury to his right ankle during reserve training, and the May 2012 VHA orthopedist's opinion provides a nexus between the current disability and the in-service injury.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and his claim for service connection for a right ankle disability is, therefore, granted.  See 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for a right ankle disability is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


